972 A.2d 482 (2009)
The PHILADELPHIA HOUSING AUTHORITY, Respondent
v.
AMERICAN FEDERATION OF STATE, COUNTY AND MUNICIPAL EMPLOYEES, DISTRICT COUNCIL 33, LOCAL 934, Petitioner.
No. 558 EAL 2008.
Supreme Court of Pennsylvania.
May 18, 2009.

ORDER
PER CURIAM.
AND NOW, this 18TH day of May, the Petition for Allowance of Appeal is GRANTED limited to the following issues, rephrased for clarity:
(1) Whether the Arbitrator's award violates a clearly articulated public policy, as defined by the public policy exception to the essence test, established by this Court in Westmoreland?
(2) Whether the Commonwealth Court misapplied the public policy exception by holding that public policy requires severe discipline by an employer in response to sexual harassment, notwithstanding that (a) the employee was disciplined in the form of a verbal warning; (b) the employee abided by the warning and committed no further harassment warranting discipline following the warning; and (c) federal and state regulations, cases, and policies, and the employer's own policy, do not require that an offending employee be punished, and contemplate that a warning may be a sufficient response to sexual harassment?